Citation Nr: 0210988	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by syncopal episodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 4, 1990, to 
January 13, 1991, and on active duty for training from 
September 1988 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  


FINDING OF FACT

There is no competent medical evidence of a current 
disability manifested by syncopal episodes.


CONCLUSION OF LAW

Service connection for a disability manifested by syncopal 
episodes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in November 1990, the 
veteran reported that his private family physician diagnosed 
him with hypoglycemia, and that he claimed he had a syncopal 
episode.  The veteran was treated for and diagnosed with 
reactive hypoglycemia after reporting a near syncope episode 
while running in physical training in December 1990.  
Subsequent service medical records reflect his complaints of 
postprandial symptoms including lethargy, jittery feelings, 
and incoordination.  He was released from active duty in 
January 1991 based on a determination that he was not 
physically qualified because of reactive hypoglycemia.  

In a VA examination dated January 1993, the examiner noted 
that the veteran had had no evaluation to try to prove or 
disprove reactive hypoglycemia short of a 5-hour tolerance 
test.  Studies in the literature to date do not support a 
diagnosis of reactive hypoglycemia in people who supposedly 
were symptomatic because of this.  It was noted that the 
veteran had not been evaluated to see if he had an Insulinoma 
and that there could be a multitude of reasons why the 
veteran could have had a blackout spell during running and 
physical training and none of these had been evaluated.  The 
examiner also reported that the history of diagnosis for 
reactive hypoglycemia was not found.  A history of syncopal 
spells was also reported.  

In April 1993, the veteran was admitted to a VA facility for 
observation.  It was noted that no clear history was 
ascertainable, despite two examiners' extensive questioning.  
The veteran reported that his symptoms occurred after meals 
and consisted of being fatigued and having a desire for food.  
He reported that he discussed his condition with the 
dietitian who instructed him on a manner of eating to control 
his condition.  Preprandial blood glucoses were checked upon 
admission and were typically 55-85.  However, the veteran was 
completely asymptomatic.

VA progress notes dated December 1993 indicate that the 
veteran reported frequent episodes of nervousness, sweating, 
loss of peripheral vision, nausea, dry mouth, and 
occasionally loss of consciousness occurring 20 to 30 minutes 
after eating.  He indicated that the symptoms were associated 
with eating food with high sugar content.  The veteran 
indicated that he had episodes while driving where he becomes 
less conscious then awake on the shoulder of the road or in 
the opposite lane.  He reported that the symptoms were not 
associated with palpitations or panic.  The assessment was 
healthy appearing white male with multiple complaints and it 
was noted that it was unclear what the etiology of the 
symptoms could be since there was no clear correlation of 
symptoms with blood glucose by the veteran's report.  The 
veteran was referred to mental hygiene clinic and neurology 
clinic and was scheduled for an EEG.  An EEG dated December 
1993 showed no evidence of epileptiform activity or 
encephalopathy.

At a December 1996 VA examination, the veteran reported 
occasional dizziness and forgetfulness.  He indicated that if 
he sticks to a diet which seemed to be generally a complex 
carbohydrate protein diet that he got along fairly well but 
if he did not adhere to the diet he got worse.  He indicated 
that he was always a little sick in the stomach.  The veteran 
did not complain of nausea or vomiting.  He reported being 
intolerant to high sugar foods and soups and was also 
intolerant to large meals.  He reported having a little 
nausea every day but rarely threw up and did not have any 
pain as such.  Sometimes he indicated that he had malaise and 
estimated that he lost 10 pounds in the last year.  He did 
not appear to have any generalized weakness.  The examiner 
recommended hospitalization for observation and evaluation to 
include evaluation by cardiologist, endocrinologist, a 
gastroenterologist, a neurologist, and psychological 
evaluation.

At his March 1997 VA hospitalization for observation it was 
found that the veteran had normal liver function tests.  He 
was also seen by neurology and psychiatry, both of whom felt 
the veteran was perfectly normal and suggested no further 
work up.  The veteran was also seen by endocrinology who did 
not feel his symptoms were typical of reactive hypoglycemia.  
During the glucose tolerance test, the veteran's glucose rose 
to 152 one half hour after glucose administration.  The 
lowest blood glucose observed was 62.  The insulin levels 
during the glucose tolerance test were pending at the time of 
discharge.  This test was interpreted by endocrinology as 
normal.  

A VA examination dated in July 1998 indicated that no medical 
records were available for review a diagnosis of reactive 
hypoglycemia by history was given.  The subjective factors 
listed were sufficient history with intermittent sense of 
fatigue as the major symptoms and occasional unexplained 
nausea that did not really correlate with the symptom complex 
you would expect with hypoglycemia.  It was noted that there 
were no objective factors.

In September 1999, the Board requested an opinion from an 
independent medical expert not associated with the Department 
of Veterans Affairs.  An opinion dated October 1999 by a 
certified internist indicated that a review of the entire 
file had never demonstrated that the lower levels of glucose 
recorded were ever associated with the veteran's typical 
symptoms of weakness, confusion, diaphoresis and nausea.  The 
examiner noted that the diagnosis in July 1998 of reactive 
hypoglycemia was based completely on the "Good history given" 
and no evidence.  Clearly, from the documentation reviewed, 
the established diagnosis of hypoglycemia and specifically 
reactive hypoglycemia, a diagnosis of exclusion was never 
made.  As the case progressed, syncope was no longer 
described, rather dizziness became a common feature.  It was 
the examiner's opinion that the veteran presented with an 
anxiety reaction triggered by fatigue of increased physical 
training with the impending prospect of being transferred to 
a battle zone, additionally manifesting as pseudo-
hypoglycemia secondary to his anxiety state.  It is highly 
unlikely (less than 1 percent chance) that the veteran had a 
true reactive hypoglycemia, which is typically seen in 
patients with a history of gastrointestinal surgery for which 
the veteran has had no history.  The examiner concluded by 
stating that this more likely represented the diagnosis of a 
pseudo-hypoglycemia, a hypersensitive adrenergic anxiety 
state (not biochemical hypoglycemia) which did preexist his 
active duty status as of December of 1990, and it was his 
opinion this disability did increase in severity during the 
veteran's active duty.  

At his February to March 2000 VA hospitalization for 
observation to include a 72 hour fast.  The discharge 
diagnoses were history of hypoglycemia, rule out insulinoma; 
psychiatry evaluation.  It was noted that a psychiatry 
consult was also obtained and did not find anything of 
concern, though they did suggest psychology testing.

At a May 2000 VA psychiatric evaluation the examiner 
indicated that the result of the examination failed to reveal 
that the veteran had any psychiatric disorder.

A private psychological report dated June 2000 from G.L.D., 
Ph.D. indicated that the veteran's medical history was 
otherwise unremarkable with the exception of Hepatitis A.  He 
reported not currently taking any medications.  The veteran 
was also a third year medical student.  The report found no 
clinical syndromes or personality disorders.

The veteran was scheduled for a VA examination in March 2002 
but did not report.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated January 1993, December 1996, July 1998, 
May 2000; VA hospital reports dated April 1993, March 1997, 
and February to March 2000; VA progress notes dated December 
1993; September 1999 independent medical expert opinion; 
psychological report from G.L.D., Ph.D., dated June 2000.  
The issue was also remanded for further development on 4 
occasions.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits at issue.  The discussion in the statement of 
the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  The RO explained the 
evidence needed to establish the basic elements of a claim 
and told the appellant that he must submit evidence showing 
his treatment.  In a letter dated in November 2001, the RO 
explained the provisions of VCAA and told the appellant that 
VA would assist in obtaining evidence and information such as 
medical reports, employment records, and records of federal 
agencies.  The veteran was also scheduled for a VA 
examination in March 2002 in which he failed to report.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant and his 
representative what VA would obtain and what the appellant 
needed to obtain.  In addition, the RO has assisted the 
appellant in developing the claim by obtaining information 
and evidence and scheduling him for VA examinations.  There 
is no reasonable possibility that further assistance would 
aid in substantiating the claim and, therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A are not necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from a disability 
manifested by syncopal episodes.  Although the veteran was 
separated from service in January 1991 based on a 
determination that he was not physically qualified because of 
reactive hypoglycemia, there is no diagnosis of reactive 
hypoglycemia at the present and no medical evidence of a 
current disability manifested by syncopal episodes.  The 
evidence indicates that after reporting a near syncope 
episode while running in physical training in December 1990, 
he was treated for and diagnosed with reactive hypoglycemia.  
VA examinations and hospitalizations show no diagnosis for 
reactive hypoglycemia or syncopal episodes.  An independent 
medical expert opinion requested by the Board in 1999 
indicated that after examining the veteran's medical records 
syncope was no longer described after the case progressed, 
rather dizziness became a common feature.  It was the 
examiner's opinion that the veteran presented with an anxiety 
reaction triggered by fatigue of increased physical training 
with the impending prospect of being transferred to a battle 
zone, additionally manifesting as pseudo-hypoglycemia 
secondary to his anxiety state.  It is highly unlikely (less 
than 1 percent chance) that the veteran had a true reactive 
hypoglycemia, which is typically seen in patients with a 
history of gastrointestinal surgery for which the veteran has 
had no history.  A February and March 2000 VA hospitalization 
for observation found no diagnosis of hypoglycemia or 
syncopal episodes.  A private psychological report dated June 
2000 from G.L.D., Ph.D., showed diagnosis of a disability 
manifested by syncopal episodes.  There is no current medical 
evidence of a disability manifested by syncopal episodes.

The only medical evidence of record that supports the 
veteran's contention is the VA examination conducted in July 
1998 in which the examiner relied on the veteran's history of 
reactive hypoglycemia as a diagnosis and noted that there 
were no objective factors.  The examiner specifically noted 
that no medical records were available for review in 
rendering a diagnosis of reactive hypoglycemia.  The private 
medical expert opinion in 1999 noted that the diagnosis in 
July 1998 of reactive hypoglycemia was based completely on 
the "Good history given" and no evidence.  Clearly, from the 
documentation reviewed, the established diagnosis of 
hypoglycemia and specifically reactive hypoglycemia, a 
diagnosis of exclusion was never made.  While an examiner can 
render a current diagnosis based upon an examination of the 
veteran, the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409.  Little weight is given to the 
diagnosis rendered at the July 1998 VA examination because it 
appears lacking in this manner.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a disability manifested by syncopal 
episodes.  However, there is no medical evidence of record, 
which establishes that the veteran currently has a disability 
manifested by syncopal episodes.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied. 



ORDER

Entitlement to service connection for a disability manifested 
by syncopal episodes is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

